DETAILED ACTION
Status of Claims
Claims 1-5, 7-10, 19, 21-25 and 27-31 are pending. 
	Claims 6, 11-18, 20 and 26 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
	The previous rejection of claims 1-5, 7-10, 19, 21-25 and 27-31 under 35 U.S.C. 112b is withdrawn in view of Applicant’s amendment.
	All other previous grounds of rejection stand. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 19, 21-23, 27, 28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 2012/0258408).  
Regarding claims 1 and 31, Mayer discloses an electroplating apparatus (title) for electroplating metal on a substrate (abstract) (= an electroplating system for depositing a metal onto a surface of a substrate), comprising:
A plating chamber configured to contain an electrolyte [0028] (= an electroplating chamber configured to receive an electrolyte containing metal ions);
The wafer substrate (e.g. 345, 911) serves as a cathode and is immersed in the electrolyte [0067] and includes an asymmetric region (e.g. notch or flat region along a chord) [0005], [0010], [0049] (= a substrate configured to serve as a cathode of the electroplating system, wherein a surface of the substrate: is disposed in contact with the electrolyte; and includes an anomaly region at or near the outer perimeter of the surface of the substrate);
An anode (e.g. 905) disposed in the electroplating chamber [0020] (= an anode disposed in the electroplating chamber);
A shield (abstract; 300, 400-475, 500a-d, 917) disposed between the cathode and anode and shaped with a portion that departs from annularity or an azimuthally asymmetric field [0122] (Figure 4A) wherein the shield is free from attachment to the anode (Figure 9) (= a shielding device disposed between the cathode and anode and shaped to shield the anomaly region of the substrate, wherein the shielding device is free from attachment to the anode). Mayer discloses a rotation device (i.e. oscillator) that is capable of imparting bidirectional, partial rotation to the wafer and shield in an oscillating manner [0089], [0110], [0112], and [0134].  Mayer discloses wherein the shield is rotated relative to the substrate [0121].  Mayer discloses that the shield is capable of performing the same rotational movements as the wafer, that the timing and synchronization of rotation depends on multiple factors (e.g. non-uniformities on the wafer, shield configuration, etc.), and that the synchronization of the shield features with certain areas of the wafer, wafer rotation speeds and rotation direction can be done using a controller having program instructions for synchronization [0125].  The combination of an oscillator or rotating device of Mayer that performs partial rotations, bidirectionally to the wafer and shield and the teaching of Mayer that the wafer may rotate relative to the shield discloses and/or renders obvious the claimed “oscillator drivingly connected…” [0089], [0110], [0125].  Further, Mayer discloses that the timing, rotation speed and direction is selected based on for example the azimuthal non-uniformities on the wafer, the shield configuration, and the amount of plating desired, etc. [0125]. Therefore selection of rotation direction, rotation distance, rotation timing, etc. of the shield and wafer would have been obvious to one of ordinary skilled in the art in order to produce a metal layer on a wafer with uniform plating control [0002].  Regarding claim 31, the claim language including “a controller controlling the oscillator to impart a bidirectional oscillation motion…over a partial revolution…and also over at least a full revolution” is taught by the disclosure of Mayer since Mayer discloses a controller for controlling the direction and speed of rotation [0028], [0040], [0068], [0101], etc.  Moreover, the claim language is directed towards the manner of operating the claimed device and does not further structurally limit the claimed device. 
Regarding claim 2, Mayer discloses wherein the shield is shaped to have an outer ring and an extension section extending inwardly from the outer ring (Figure 4A; e.g. 400, 405, 410, etc.).  
Regarding claims 3 and 21, Mayer discloses the claimed invention as applied above. Mayer discloses wherein the wafer is a 300 mm diameter wafer.  Figure 4A depicts various shapes and sizing of extending portions.  The inwardly extending portions range from a small extension to the center of the wafer (i.e. up to a length of approximately 150 mm).  Therefore, based on the sizing of the wafer and the small extension of the shield inward, the claimed range of about 5 mm to about 25 mm would have been an obvious engineering design choice.  
Regarding claim 4, similar to the discussion of claim 3, the annular lengths of the extending portions vary from narrow (e.g. 420) to wider annular length (e.g. 450) (Figure 4A).  Selection of an annular length of about 2 degrees to about 35 degrees would therefore be an obvious engineering design choices based on the variety of shield shapes disclosed by Mayer. 
	Regarding claim 5, Mayer discloses wherein the extension section of the shield is shaped and sized to substantially align with the shape of the anomaly region [0124].
	 Regarding claim 19, Mayer discloses the claimed invention as described above.  It is noted that the claimed device includes a shield and actuator.  Mayer discloses shields with extension sections extending inwardly from an outer perimeter a radial distance and extending along the outer perimeter of the outer ring (Figure 4A).  The shield rotates about a rotational axis (i.e. inclusive of full and partial rotation; a full rotation reads on a partial rotation; and includes a rotation sequence (e.g. optionally repeated) [0099]).  The rotational drive implicitly disclosed in Mayer reads on the claimed actuator.  Mayer discloses wherein the shield is rotated relative to the substrate [0121].  
	Regarding claims 22 and 27, Mayer discloses wherein the shield may have openings or channels along a radial axis (e.g. 465, Figure 4A).  The openings are shown to be elongated by having a length greater than their width.  Further, changes in shape are merely an engineering design choice that one of ordinary skilled in the art would find obvious particularly given the number of designs depicted by Mayer in Figure 4A.  
	Regarding claims 23 and 28, Mayer discloses wherein the shield may be tapered in thickness thus varying the opening or channel depths [0123].  
Claims 7-10 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 2012/0258408) and in further view of Kotani (JP 2005-089812).
Regarding claims 7-10 and 30, Mayer discloses the claimed invention as applied above.  Mayer fails to disclose an agitating device as claimed. 
Kotani discloses in the same or similar field of electroplating, a device comprising an impeller (= mixing paddle, as applied to claim 30) for agitating a plating solution [0022] (as applied to claim 7).  Kotani discloses a shield (7) positioned between the impeller (15) and an anode electrode (4) (Figure 7) (as applied to claim 8) and wherein the shield moves with the impeller since the impeller is supported on the shield body [0014] (as applied to claim 9).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising an agitating device because Kotani teaches that an impeller is provided for agitating the plating solution.  The agitation provides replenishment of the plating solution and also effects the current profile.  Regarding the oscillating to the agitating device (claim 10), Mayer in view of Kotani discloses oscillating the impeller since the impeller and shield of Kotani are supported together.  The oscillation of the shield of Mayer would result in the impeller also oscillating.  
Claims 24, 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 2012/0258408) and in further view of Lee et al. (US 2012/0292195).
Considering claims 24, 25 and 29, Mayer discloses the claimed invention as applied above.  Mayer does not disclose wherein the shield further comprises a second side comprising a plurality of mixing fins projecting outwardly from the shield in a direction along the rotational axis of the shield for agitation of the electrolyte. 
Lee discloses an electroplating system comprising a paddle (40) comprising flow reinforcement portion (41 = fins) which selectively reinforces the flow of a plating solution at the predetermined area of the substrate W, (i.e. where the amount of supplied metal ions is low). Thus, the thickness of a plating film may be uniform compared to a related art [0058].  Figure 7 shows the members projecting outwardly from the paddle in a direction along the rotational axis of the paddle and extend across the width of the paddle (i.e. multiple portions 41, spaced across the width of the paddle, Figure 7, [0060]).  Lee teaches wherein the protrusion members (41) may be separated from each other and coupled to the holes (40a) of the paddle (40). When the protrusion members (41) are coupled to the paddle (40) to protrude downwardly, the plating solution passing through the holes (40a) of the paddle (40) generates eddy flow in the vicinity under each of the protrusion members (41). Accordingly, the supply of metal ions under each of the protrusion members (41) increases [0060].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a system comprising a plurality of mixing fins because Lee teaches a paddle comprising reinforcement portion (41 = fins) which selectively reinforces the flow of a plating solution at the predetermined area of the substrate W, (i.e. where the amount of supplied metal ions is low).  The reinforcement portion of Lee further provides control of the electrolyte flow.  

Response to Arguments
Applicant's arguments filed 5 July 2022 have been fully considered but they are not persuasive. On page 9 the argument states that in each of the paragraphs [0089], [0110] and [0125], the wafer is being rotated, not the shield.  The paragraphs are acknowledged, however, the disclosure of Mayer is inclusive of embodiments in which the shield is rotating and the shield rotates relative to the wafer [0103]-[0105] and [0121].  Mayer discloses that the shield may preferably be rotated at a speed that is different than the speed of the wafer [0121].  Given the disclosure of Mayer as a whole, which clearly describes the importance of controlling the synchronization of the speed and direction of rotation [0072], [0074], etc., one of ordinary skill in the art would recognize and/or understand that the shield, which is separately rotatable, is controllable to perform the claimed rotation or bidirectional rotational movements. Regarding remarks indicating that the wafer is rotated and not the shield of Mayer, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP § 2123(11)). A reference is not limited to the working examples, see In re Fracalossi, 215 USPQ569 (CCPA 1982).  Moreover, even if Mayer did not disclose the claimed shield rotation, which the Examiner does not concede, the mere reversal of parts of rotating the shield versus the wafer as compared to rotating the wafer versus the shield would have been an obvious engineering modification for producing the same or similar predictable result (MPEP § 2144.04 VI A).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795